DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) The claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 6 and 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by  Aritome (US 2015/0003157 A1).
Regarding claim 1, Artitome teaches a memory array structure, comprising:
a first block of memory cells including a first plurality of local access lines, wherein each local access line of the first plurality of local access lines is connected to control gates of a respective plurality of memory cells of the first block of memory cells (Fig. 6, memory block 110BL3 which is connected to a first plurality of local access lines                         
                            W
                            L
                            
                                
                                    D
                                
                                
                                    0
                                
                            
                        
                     to                         
                            W
                            L
                            
                                
                                    D
                                
                                
                                    n
                                
                            
                        
                    ),
a second block of memory cells including a second plurality of local access lines, wherein each local access line of the second plurality of local access lines is connected to control gates of a respective plurality of memory cells of the second block of memory cells (Fig. 6, memory block 110BL2 is the second block which is connected to a second plurality of word lines                         
                            W
                            L
                            
                                
                                    C
                                
                                
                                    0
                                
                            
                        
                     to                         
                            W
                            L
                            
                                
                                    C
                                
                                
                                    n
                                
                            
                        
                    );
plurality of datalines (bit lines BLB0 to BLBk), wherein each data line of the plurality of data lines is selectively connected to a memory cell of the respective plurality of memory cells of the first block of memory cells for each access line of the first plurality of access lines, and selectively connected to a memory cell of the respective plurality of memory cells of the second block of memory cells for each access line of the second plurality of access lines: and
a current path as a permanent electrical connection between a particular local access line of the first plurality of local access lines and a particular local access line of the second plurality of local access lines (Fig. 6 below, lines form a permanent electrical connection between the first and second plurality of local access lines).

    PNG
    media_image1.png
    764
    737
    media_image1.png
    Greyscale


Regarding claim 2, Sakui further teaches the memory array structure of claim 1, wherein the particular local access line of the second plurality of local access lines is immediately adjacent the particular local access line of the first plurality of local access lines (Fig. 6 above).
Regarding claim 6, Sakui further teaches the memory array structure of claim 1, wherein the memory array structure, for each local access line of the first plurality of local access lines, further comprises: a respective current path as a permanent electrical connection between that local access line of the first plurality of local access lines and a respective local access line of the second plurality of local access lines (Fig. 6).
Regarding claim 7, Sakui further teaches the memory array structure of claim 1, wherein the current path is a direct electrical connection between the particular local access line of the first plurality of local access lines and the particular local access line of the second plurality of local access lines (Fig. 6).

Allowable Subject Matter
Claims 5, 8-36 are allowed.
Claims 3 and 4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
with regards to claim 3, wherein the particular local access line of the first plurality of local access lines and the particular local access line of the second plurality of local access lines each have a respective selective connection to a same global access line.
 After further search and consideration it is determined that the prior art of record neither anticipated nor renders obvious the claimed subject matter of the instant application as a whole either taken alone or in combination.


Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 2, 6 and 7 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAMDAN N ALROBAIE whose telephone number is (571)270-7099.  The examiner can normally be reached on Monday to Thursday (8AM till 6PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on (571) 272-1869.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Khamdan N. Alrobaie/           Primary Examiner, Art Unit 2824